Citation Nr: 0509090	
Decision Date: 03/25/05    Archive Date: 04/01/05

DOCKET NO.  00-11 975A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.   Entitlement to an increased rating for low back 
disability, rated as 20 percent prior to September 26, 2003, 
and 40 percent disabling from September 26, 2003.

2.  Whether the veteran's granddaughter may be recognized as 
his dependent for VA compensation purposes.


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from November 1975 to 
December 1992.

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal of a January 2000 rating decision 
rendered by the Buffalo, New York, Regional Office (RO) of 
the Department of Veterans Affairs (VA) that increased the 
disability rating assigned for the veteran's lumbosacral 
strain from 10 to 20 percent, effective from September 3, 
1999. 

During the pendency of the appeal, the RO issued a rating 
decision in April 2004 that awarded a 40 percent disability 
evaluation for the veteran's lumbosacral strain, effective 
from September 26, 2003.  The United States Court of Appeals 
for Veterans Claims (Court) has held that a rating decision 
issued subsequent to a notice of disagreement which grants 
less than the maximum available rating does not "abrogate 
the pending appeal."  AB v. Brown, 6 Vet. App. 35, 38 
(1993).  Therefore, the veteran's appeal of the disability 
rating assigned for his service-connected lumbosacral strain 
remains open.

The Board notes the RO denied the veteran's granddaughter 
dependent status for VA purposes in November 2004.  
Thereafter, the veteran submitted a statement in January 2005 
expressing disagreement with this decision.  This matter is 
the subject of the REMAND below.


FINDINGS OF FACT

1.  For the period prior to August 28, 2003, the veteran's 
low back disability was manifested by limitation of motion 
that more nearly approximates moderate than severe; 
impairment approaching severe lumbosacral strain was not 
present.

2.  For the period from August 28, 2003, through September 
25, 2003, the veteran's low back disability was manifested by 
severe limitation of motion.

3.  The veteran does not have intervertebral disc syndrome or 
sciatic neuropathy; he retains useful motion of his 
lumbosacral spine.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for the 
veteran's low back disability during the period prior to 
August 28, 2003, have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002); 38 
C.F.R. § 4.71a, Diagnostic Code 5292, 5293, 5295 (2003).

2.  The criteria for a rating of 40 percent for low back 
disability, during the period from August 28, 2003, through 
September 25, 2003, have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5292 (2003).

3.  The criteria for a rating in excess of 40 percent for low 
back disability during the period beginning August 28, 2003, 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5292, 5293, 5295 (2003); 38 C.F.R. §§ 4.7, 
4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5235-5243 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law and codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  In 
additions, regulations implementing the VCAA were published 
at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2004).  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA is required to inform the claimant to submit any 
pertinent evidence in the claimant's possession.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
the plain language of 38 U.S.C.A. § 5103(a) (West 2002), 
requires that notice to a claimant pursuant to the VCAA be 
provided "at the time" that, or "immediately after," VA 
receives a complete or substantially complete application for 
VA-administered benefits.  Id. at 119.  The Court further 
held that VA failed to demonstrate that, "lack of such a 
pre-AOJ-decision notice was not prejudicial to the appellant, 
see 38 U.S.C.A. § 7261(b)(2) (as amended by the Veterans 
Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 
2820, 2832) (providing that "[i]n making the determinations 
under [section 7261(a)], the Court shall  .  .  . take due 
account of the rule of prejudicial error")."  Id at 121.  
However, the Court also stated that the failure to provide to 
provide such notice in connection with adjudications prior to 
enactment of the VCAA was not error and that in such cases, 
the claimant is entitled to "VCAA-content complying notice 
and proper subsequent VA process."  Id. at 120.

In the present case, the veteran was provided with the notice 
required by the VCAA and the implementing regulations by 
letter dated in November 2001, prior to the April 2004 rating 
decision and November 2004 supplemental statements of the 
case.  Although the RO did not specifically inform the 
veteran to submit any pertinent evidence in his possession, 
it informed him of the evidence required to substantiate his 
claim, the information required from him to enable VA to 
obtain evidence on his behalf, the assistance that VA would 
provide to obtain evidence on his behalf, and that he should 
submit such evidence or provide the RO with the information 
necessary for the RO to obtain such evidence on his behalf.  
Therefore, the Board believes that he was on notice of the 
fact that he should submit any pertinent evidence in his 
possession.  

Moreover, all pertinent, available evidence pertaining to the 
veteran's claim has been obtained and the veteran has been 
afforded several VA examinations.  The Board notes that, in 
response to the November 2001 letter, the veteran reported 
that he had no new medical evidence to submit.  He also noted 
that he had not seen any medical providers as he did not have 
money to pay for private treatment and it took too long to 
receive an appointment with VA.  The veteran has not 
identified any additional evidence that could be obtained to 
substantiate his claim, nor has he requested that the Board 
remand for further development this claim that has been 
pending for several years.  

In sum, the Board is of the opinion that any deficiencies in 
the development and consideration of this claim by the RO are 
not of sufficient significance to warrant another remand and 
further delay of the appellate process.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Evidentiary Background

Service connection for chronic lumbosacral strain was granted 
by the RO in February 1994 as the evidence showed that the 
disability originated during the veteran's active military 
service.  An initial 10 percent disability evaluation was 
assigned.  While the veteran filed a notice of disagreement 
to this decision and the RO furnished him with a statement of 
the case in August 1994, the veteran did not perfect an 
appeal of this decision.  

The RO subsequently continued the 10 percent disability 
evaluation in a June 1996 rating action.  The veteran did not 
appeal that decision. 

In August 1999, the submitted a statement wherein he 
questioned the disability evaluation assigned for his 
service-connected lumbosacral strain.  

An August 1999 private physical examination report notes that 
the veteran reported a history of a back injury while in the 
military.  He was presently asymptomatic.  He denied being 
hospitalized.   

In connection with his claim, the veteran was afforded a VA 
spine examination in December 1999.  The examiner noted that 
a prior X-ray of the lumbar spine in October 1999 was 
unremarkable except for evidence of relative straightening 
and possible paraspinal muscle spasms.  The veteran reported 
pain, weakness, stiffness, fatigability, and lack of 
endurance.  He was under no treatment.  He reported flare-ups 
once a week lasting about a day.  During flare-ups his pain 
increases 100 percent then tapers off.  He reported 
approximately 55 percent functional impairment during the 
flare-up due to pain.  Precipitating factors included 
prolonged sitting or sudden movements.  Rest was an 
alleviating factor.  He did not use crutches, braces, or a 
cane.  He had had no surgery.  He used to work as a truck 
driver, but was currently unemployed.  He related this to his 
inability to sit for any prolonged period of time.  He could 
not lift any objects weighing over fifty pounds.  He could 
not hold onto anything heavy as it increases his back pain.  

Examination of his lumbar spine revealed no loss of 
musculature.  There was mild tenderness over the L1-L2 area.  
Forward flexion was to 80 degrees and backward extension was 
to 20 degrees.  Lateral flexion was to 30 degrees and 
rotation was to 30 degrees.  While lying on his back there 
was no back pain on straight leg raising.  Deep tendon 
reflexes were normal.  There was no pain on either abduction 
or adduction of the hips.  A diagnosis of paraspinal muscle 
spasms was rendered.

A CT scan of the veteran's lower back taken in conjunction 
with his examination was suspicious for mild spinal stenosis 
at L4-5 and L5-S1.  

By rating action in January 2000, the RO awarded an increased 
rating of 20 percent for the veteran's lumbosacral strain 
with paraspinal muscle spasm.  An effective date of September 
3, 1999, was assigned for this rating.  

In a statement dated in April 2000, the veteran reported that 
he had to quit his job as a bus driver due to his back.  He 
reported that he had just dropped off his last passenger in 
February 2000 when he reached for something and felt a sudden 
sharp pain in the center of his back.  He thought nothing 
about it and then drove away; however, the pain became 
unbearable and he lost feeling in his right leg for a while.  
He reported that he did not report the problem to his 
employer as he had lied about his disabilities on his job 
application.  

In January 2003, the veteran sought VA medical treatment.  It 
was noted that he had not received any medical treatment 
since April 2000.  He reported experiencing low back pain for 
the past eight months with an occasional sensation of 
weakness in the left lower extremity.  The treating 
physician, who conducted the prior compensation and pension 
examination in December 1999, ordered a CT scan of the 
veteran's lumbar spine.  It was noted that the veteran's gait 
and posture were normal.  He reported pain as 8 on a scale 
from 1 to 10.  

Pursuant to the prior Board Remand, the veteran was afforded 
a VA compensation and pension examination in March 2003 
conducted by Dr. Munir E. Nassar.  The veteran reported that 
when he worked as a bus driver, sitting for more than 15 or 
20 minutes caused pain to travel down his right side into his 
right lower extremity and numbness from his lower back down 
to the his right thigh and knee.  He had to stop and get down 
from the bus, walk around, and shake his leg to reduce the 
pain.  

The veteran weighed 298 pounds.  On range of motion testing, 
flexion was from 0 to 40 degrees, before the veteran 
experienced pain.  Extension was from 0 to 20 degrees with 
pain in the lower sacral area.  Sideways motion of the 
lumbosacral spine was about 20 degrees, bilaterally, but the 
veteran did not experience pain.  Lasegue's sign was 
negative.  Deep tendon reflexes were present, but the right 
knee reflex was markedly diminished.  Babinski was absent.  

While the examiner noted the 2000 CT scan evidencing 
suspected minimal spinal stenosis, it was noted these 
findings were not confirmed during a more recent CT scan of 
the lumbar spine in February 2003.  On the contrary, the more 
recent CT scan revealed "no convincing evidence of spinal 
stenosis."  

In a May 2003 addendum, Dr. Nassar reported that that an MRI 
of the lumbar spine was essentially normal.  It was further 
opined that, in view of a normal MRI, there was no pathology 
to explain the veteran's complaints of sciatic neuropathy.  
Dr. Nasser specifically noted that there was no disc disease 
related to the veteran's service-connected lumbar spine.  

The veteran was afforded another VA examination in August 
2003.  He reported that he was unable to pursue employment 
with a company transporting patients due to his back 
condition.  His pain was located in the central portion of 
his lower back.  He also had pain in his lower right leg and 
knee area.  He could be active for anywhere from 30 minutes 
to 2 hours before lying down because of his symptoms.  If he 
was fairly active, he would experience a flare-up of symptoms 
the next day.  Riding in a car was quite bothersome for him.  
He was on no medication for his low back.  

The examiner noted that the veteran had some difficulty 
getting from a sitting position to a standing position.  He 
walked with a slightly antalgic gait.  His back showed some 
minimal lower lumbar vertebral tenderness.  There was mild 
muscle spasm palpable in the lumbar muscles, the right 
greater than the left.  He had range of flexion to 20 degrees 
with pain; extension to 5 degrees with pain; tilting to 20 
degrees with pain; and rotation to 20 degrees with pain.  He 
squatted about one quarter of the way down.  Deep tendon 
reflexes were 1+ bilaterally at the knees and 0 bilaterally 
at the ankles.  Leg raise was to about 80 degree bilaterally 
without pain.  It was noted that the veteran's had right knee 
symptoms that could be radicular from the back or related to 
a prior fibula fracture.  

It was further noted that range of motion could not be tested 
against resistance due to significant impairment exhibited 
during examination.  The veteran had varying impairment.  
While the veteran had no osteoarthritic changes noted on 
prior CT scan, there was loss of motion.  The veteran had a 
very limited capability of working and could probably work 
only at a sedentary job.  The examiner suggested further 
neurological and orthopedic consultation. 

A subsequent record in March 2004 shows that the veteran 
failed to show for his scheduled CT scan.  Physical 
examination revealed that the veteran was well-nourished, 
well-developed, and somewhat obese.  His gait and posture 
were normal.  It was noted that the veteran was stable and 
was not on any present treatment for any medical condition.  

By rating action in April 2004, the RO assigned an increased 
rating of 40 percent for the veteran's low back disability 
effective from September 26, 2003.  

In a May 2004 response to a request for employment 
information, the veteran's former employer noted that he had 
worked for less than a month from January to February 2000 as 
a part-time bus operator.  He was terminated for failing to 
appear for his scheduled work hours.  

The veteran was afforded a VA neurological examination in 
August 2004.  The examining physician noted that she had 
reviewed the veteran's claims folder and medical records in 
connection with the examination.  The veteran reported that 
his back disability was approximately 20 percent worse than 
it was a year ago.  With any prolonged standing, he would get 
pain quicker.  The pain would then last for an extended 
period of time;  however, it was noted that the only time he 
had pain was when he overused his back with persistent 
bending and lifting.  The veteran helped his parents out in 
their store stacking boxes.  With repetitive motions such as 
twisting, bending, and lifting, he had pain.  He reported 
having several flare-ups a year lasting a couple of hours at 
a time.  His back pain will improve after 1 or 2 hours of 
rest.  He denied using any medication, heat, or ice.  Lifting 
more than 20 pounds increased his back pain.  He reported 
that, on occasion with prolonged sitting greater than 2 
hours, he would have radiculopathy down the right leg into 
his toes.  This improves after he stands and moves around.  
He denied any bladder or bowel dysfunction.  It was noted 
that he had not had any incapacitating episodes over the past 
12 months.  It was noted that his back does not interfere 
with daily activities, although he felt that he could not 
find a job because of his low back condition.  Despite having 
some pain on occasion with range of motion, he did not use 
any assistive devices or back braces.

Physical examination revealed that the veteran's gait and 
posture were within normal limits.  There was tenderness over 
L3-L4 and L4-L5 on palpation.  There was no tenderness over 
the sacroiliac joints.  There was no paraspinal spasm.  The 
veteran had forward flexion to 80 degrees with pain starting 
at about 50 degrees.  There was no additional pain or 
fatigability with repetitive movements.  He had extension to 
30 degrees with bilateral rotation and flexion to 30 degrees 
without discomfort.  

Neurologically, the veteran had no sensory deficit.  Motor 
strength was +5 bilaterally and reflexes were +1 bilaterally 
in the upper and lower extremities.  His muscle strength was 
+5.  An MRI taken in conjunction with the examination 
revealed focal disc protrusion of L5-S1 on the right with 
mass effect on thecal sac and probable right S1 nerve root.  
He also had mild central stenosis, L4-L5, secondary to facet 
hypertrophy.  A diagnosis of lumbar disc protrusion was 
rendered.  

The veteran received VA outpatient treatment in October 2004.  
He complained of chronic back pain.  He had a normal gait and 
posture.  

By rating action in November 2004, the RO denied entitlement 
to a total rating based on individual unemployability 
resulting from service-connected disability.

Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2004).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects her ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2004).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2004).  38 C.F.R. § 4.14 
does not preclude the assignment of separate evaluations for 
separate and distinct symptomatology where none of the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

Complete paralysis of the sciatic nerve warrants an 80 
percent evaluation; with complete paralysis of the sciatic 
nerve, the foot dangles and drops, no active movement of the 
muscles below the knee is possible, and flexion of the knee 
is weakened or (very rarely) lost.  Incomplete paralysis of 
the sciatic nerve warrants a 60 percent evaluation if it is 
severe with marked muscular dystrophy, a 40 percent 
evaluation if it is moderately severe, a 20 percent 
evaluation if it is moderate or a 10 percent evaluation if it 
is mild.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2004).

Traumatic arthritis is rated as degenerative arthritis.  38 
C.F.R. § 4.71a, Diagnostic Code 5010 (2004).  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint(s) 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2004).

During the pendency of the veteran's claims, the criteria for 
evaluating disabilities of the spine were revised.  Under the 
criteria in effect prior to September 26, 2003, lumbosacral 
strain was evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 
5295 (2003) and limitation of motion of the lumbar spine was 
evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5292 
(2003).  

Under the criteria in effect prior to September 26, 2003, 
lumbosacral strain warrants a noncompensable evaluation if 
there are slight subjective symptoms only.  A 10 percent 
evaluation is warranted if it is manifested by characteristic 
pain on motion.  With muscle spasm on extreme forward 
bending, and loss of lateral spine motion, unilateral, in a 
standing position, a 20 percent evaluation is warranted.  A 
40 percent evaluation is warranted for severe lumbosacral 
strain with listing of the whole spine to the opposite side; 
positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2003).

Under the criteria in effect prior to September 26, 2003, 
limitation of motion of the lumbar spine warrants a 10 
percent evaluation if it is slight, a 20 percent evaluation 
if it is moderate or a 40 percent evaluation if it is severe.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).  

Under the criteria in effect prior to September 26, 2003, 
ankylosis of the lumbar spine warrants a 40 percent 
evaluation if it is favorable or a 50 percent evaluation if 
it is unfavorable.  38 C.F.R. § 4.71a, Diagnostic Code 5289 
(2003).  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§4.10, 4.40 and 4.45 (2004) are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more of less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

Under the criteria in effect prior to September 23, 2002, 
intervertebral disc syndrome warrants a noncompensable 
evaluation if it is postoperative, cured.  A 10 percent 
evaluation is warranted if it is mild.  A 20 percent 
evaluation is warranted if it is moderate with recurring 
attacks.  A 40 percent evaluation is authorized for 
intervertebral disc syndrome if it is severe with recurrent 
attacks and intermittent relief.  A 60 percent evaluation is 
warranted for pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

Under the interim revised criteria of Diagnostic Code 5293, 
effective September 23, 2002, intervertebral disc syndrome is 
evaluated (preoperatively or postoperatively) either on the 
total duration of incapacitating episodes over the past 12 
months, or by combining under 38 C.F.R. § 4.26 (combined 
rating tables) separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, which ever method results in the higher 
evaluation.  A maximum 60 percent evaluation is warranted 
when rating based on incapacitating episodes, and such is 
assigned when there are incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months.  A 40 percent evaluation is assigned for 
incapacitating episodes having a total duration of at least 4 
weeks, but less than 6 weeks, during the past 12 months.  A 
20 percent evaluation is assigned for incapacitating episodes 
having a total duration of at least 2 weeks, but less than 4 
weeks, during the past 12 months, and a 10 percent evaluation 
is assigned with the incapacitating episodes having a total 
duration of at least 1 week, but less than 2 weeks, during 
the past 12 months.  

Note 1 provides that for the purposes of evaluations under 
Diagnostic Code 5293, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurological manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  Note 2 
provides that when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurological disabilities 
separately using evaluation criteria for the most appropriate 
neurological diagnostic code or codes.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).

Under the criteria effective September 26, 2003, lumbosacral 
strain and degenerative arthritis of the spine are to be 
evaluated under the general rating formula for rating 
diseases and injuries of the spine (outlined below).  38 
C.F.R. § 4.71a, Diagnostic Codes 5237 and 5242 (2004).  
Intervertebral disc syndrome will be evaluated under the 
general formula for rating diseases and injuries of the spine 
or under the formula for rating intervertebral disc syndrome 
based on incapacitating episodes (outlined above), whichever 
method results in the higher evaluation when all disabilities 
are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2004).  

Under the general rating formula for rating diseases and 
injuries of the spine, effective September 26, 2003, with or 
without symptoms such as pain, stiffness or aching in the 
area of the spine affected by residuals of injury or disease, 
the following ratings will apply.  A 20 percent evaluation is 
warranted if forward flexion of the thoracolumbar spine is 
greater than 30 degrees, but not greater than 60 degrees; the 
combined range of motion of the thoracolumbar spine is not 
greater than 120 degrees; or if there is muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  A 40 percent evaluation is warranted 
if forward flexion of the thoracolumbar spine is 30 degrees 
or less or for favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent evaluation is warranted 
for unfavorable ankylosis of the entire thoraolumbar spine 
and a 100 percent evaluation is warranted for unfavorable 
ankylosis of the entire spine.

There are several notes set out after the diagnostic 
criteria, which provide the following:  First, associated 
objective neurologic abnormalities are to be rated separately 
under an appropriate diagnostic code.  Second, for purposes 
of VA compensation, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateroflexion is 0 to 30 degrees, and 
left and right lateral rotation is 0 to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateroflexion, and 
left and right rotation.  The normal combined range of motion 
of the thoracolumbar spine is to 140 degrees.  Third, in 
exceptional cases, an examiner may state that, because of 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion stated in the 
regulation.  Fourth, each range of motion should be rounded 
to the nearest 5 degrees.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

As a preliminary matter, the Board notes that in Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
overruled Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the 
extent that it conflicts with the precedents of the United 
States Supreme Court (Supreme Court) and the Federal Circuit.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  

In VAOPGCPREC 7- 2003, the General Counsel held that Karnas 
is inconsistent with Supreme Court and Federal Circuit 
precedent insofar as Karnas provides that when a statute or 
regulation changes while a claim is pending before VA or a 
court, whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  The General Counsel 
held that the rule adopted in Karnas no longer applies in 
determining whether a new statute or regulation applies to a 
pending claim.  The General Counsel indicated that pursuant 
to Supreme Court and Federal Circuit precedent, when a new 
statute is enacted or a new regulation is issued while a 
claim is pending before VA, VA must first determine whether 
the statute or regulation identifies the types of claims to 
which it applies.  If the statute or regulation is silent, VA 
must determine whether applying the new provision to claims 
that were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  VAOPGCPREC 7-2003.

In accordance with VAOPGCPREC 7-2003, the Board has reviewed 
the revised rating criteria for evaluating the veteran's low 
back disability.  The revised rating criteria would not 
produce retroactive effects since the revised provisions 
affect only entitlement to prospective benefits.  Therefore, 
VA must apply the new provisions from their effective date. 

Rating in Excess of 20 Percent during the Period Prior to 
August 28, 2003

During the period prior to August 28, 2003, the medical 
evidence demonstrates the limitation of motion of the 
veteran's lumbar spine more nearly approximated moderate than 
severe.  During examination in December 1999, he was able to 
flex to 80 degrees and extend to 30 degrees.  Likewise, 
straight leg raise testing produced no pain.  He had forward 
flexion to 40 degrees and extension to 20 degrees before 
experiencing pain in March 2003.  

The evidence for the period prior to August 28, 2003, does 
not show lumbosacral strain with listing of the whole spine 
to the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of joint space as contemplated by an increased 
rating under Diagnostic Code 5295.  X-ray examination in 
October 1999 was unremarkable with the exception of relative 
straightening and possible paraspinal muscle spasms.  In 
December 1999, he was noted to be under no treatment for his 
back despite complaining of pain, weakness, stiffness, 
fatigability, and lack of endurance.  In January 2003, his 
gait and posture were normal.  While minimal spinal stenosis 
was noted in a 2000 CT scan, these findings were not 
confirmed in CT scan in February 2003 and in May 2003 the 
veteran's lumbar spine was noted to be essentially normal.  
Accordingly, an evaluation in excess of 20 percent during the 
period prior to August 28, 2003, is not warranted under 
Diagnostic Code 5295. 

Similarly, the evidence for the period prior to August 28, 
2003, does not confirm the presence of intervertebral disc 
syndrome or sciatic neuropathy.  While the veteran complained 
of radiculopathy of pain into his lower extremity and spinal 
stenosis was suspected in a 2000 CT scan, subsequent CT scan 
in February 2003 revealed no convincing evidence of spinal 
stenosis.  In May 2003, it was noted that there was no 
pathology to explain the veteran's complaints of sciatic 
neuropathy and it was specifically noted that there was no 
disc disease related to the service-connected lumbar spine.  
Accordingly, as the presence of intervertebral disc syndrome 
or sciatic neuropathy is not shown, a compensable evaluation 
on the basis of either is not warranted.  

Rating of 40 Percent during the Period from August 28, 2003, 
through September 26, 2003

The VA examination on August 28, 2003, demonstrated that 
flexion was limited to 20 degrees and extension was limited 
to 5 degrees due to pain.  In the Board's opinion, the 
limitation of motion as of August 28, 2003, more nearly 
approximates severe than moderate, thereby warranting a 40 
percent evaluation as of that date.  

Rating in excess of 40 percent during the Period beginning 
August 28, 2003

Under the former or current criteria, an evaluation in excess 
of 40 percent is not authorized for lumbosacral strain or for 
limitation of motion of the lumbar spine unless there is 
unfavorable ankylosis.  The medical evidence demonstrates 
that the veteran retains useful motion of the lumbar spine.  
In March 2004 and August 2004 he displayed a normal gait and 
posture.  In addition, as discussed above, the medical 
evidence demonstrates that the veteran does not have 
intervertebral disc syndrome or sciatic neuropathy.  
Therefore, a compensable evaluation is not warranted on the 
basis of either of these disorders. 

In sum, the disability does not warrant more than a 40 
percent evaluation during the period beginning August 28, 
2003.  

Other Considerations

In denying this appeal in part, the Board has considered the 
evidentiary equipoise rule but has determined that it is not 
because the preponderance of the evidence is against 
assigning a higher evaluation during those periods.  

Finally, the Board has considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The veteran has not required frequent 
hospitalization for either his low back disability and the 
manifestations of such are consistent with the assigned 
schedular evaluations.  In sum, there is no indication that 
the average industrial impairment from the disability would 
be in excess of that contemplated by the evaluations assigned 
for the disability.  Therefore, referral of this case for 
extra-schedular consideration is not in order.  See Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. 
App. 337 (1996).  



ORDER

Entitlement to a rating in excess of 20 percent for low back 
disability prior to August 28, 2003, is denied.

Entitlement to a rating of 40 percent for low back disability 
from August 28, 2003, through September 25, 2003, is granted, 
subject to the criteria applicable to the payment of monetary 
benefits.

Entitlement to a rating in excess of 40 percent for low back 
disability during the period beginning August 28, 2003, is 
denied.


REMAND

As noted above, the RO determined that the veteran's 
granddaughter did not qualify as his dependent for VA 
compensation purposes in November 2004.  In a letter 
submitted by the veteran in January 2005, he expressed 
disagreement with that decision.  The RO has not provided the 
veteran with a statement of the case in response to this 
notice of disagreement.  Because the notice of disagreement 
placed the issue in appellate status, the matter must be 
remanded for the RO to issue a statement of the case.  See 
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  

Accordingly, this case is REMANDED to the RO via the appeals 
Management Center (AMC) for the following:

The RO or the AMC should furnish to the 
veteran and his representative a 
statement of the case addressing the 
issue of whether his granddaughter should 
be recognized as his dependent for VA 
compensation purposes.  The veteran 
should be properly notified of the 
requirements to perfect an appeal with 
respect to this issue.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C.A. §§ 5109B, 7112).




	                     
______________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs


